Title: To John Adams from John Jay, 1 September 1782
From: Jay, John
To: Adams, John



Paris 1 Septr 1782
Dr Sir

I am this moment informed of a safe opportunity of conveying you a Letter, and as such another may not soon offer, I must not omit it.
My opinion coincides with yours as to the Impropriety of treating with our Enemies on any other than an equal footing. We have told mr Oswald so, and he has sent an Express to London to communicate it, and to require further Instructions. He has not yet recd. an answer. Herewith enclosed is a Copy of his Commission. Mr Vaughan has no public Character. Mr Fitzherbert is employed to talk about Preliminaries with this Court. Nothing I think will be done until the Return of Mr Oswalds Express. We shall then be enabled to form some Judgment of the british ministry’s real Intentions.
Adieu. I have only time to add that I am with great Esteem Sir Your most obt. Servt

John Jay

